Citation Nr: 0843505	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-10 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether a reduction from 50 percent to 10 percent for 
acne rosacea with rhinophyma and telangiectasia was proper.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) from June 2006 and January 2008 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
respectively denied service connection for PTSD, and 
entitlement to a TDIU rating; and reduced the disability 
rating for acne rosacea with rhinophyma and telangiectasia 
from 50 percent to 10 percent, effective April 1, 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In his March and May 2008 substantive appeals, the veteran 
requested a hearing before the Board to be held at the RO in 
St. Petersburg, Florida.  As such a hearing has not yet been 
conducted, the RO should schedule such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing to 
be held at the RO in St. Petersburg, 
Florida.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

